Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.281   Page 1 of 46




                      Exhibit 15
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20      PageID.282   Page 2 of 46




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


  Janet Malam,

                                            Case No. 20-10829
                           Petitioner,
                                            Judith E. Levy
  v.                                        United States District Judge

  Rebecca Adducci, et al.,                  Mag. Judge Anthony P. Patti


                           Respondents.

  ________________________________/

       AMENDED OPINION AND ORDER GRANTING IN PART
        PETITIONER’S EMERGENCY APPLICATION FOR A
            TEMPORARY RESTRAINING ORDER [2]1

       This is an emergency petition challenging Janet Malam’s

 mandatory detention pursuant to 8 U.S.C. § 1226(c) because of danger

 posed to her by the COVID-19 pandemic. Petitioner claims that her

 continued detention violates her Fifth Amendment rights by exposing her

 to substantial risk of illness and death. She requests a temporary

 restraining order (TRO) requiring that Respondents release her on her


       1 On April 6, 2020 the Court amended its April 5, 2020 Order to include
 additional terms of supervision.
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20         PageID.283    Page 3 of 46




 own recognizance and refrain from re-detaining her for the pendency of

 her immigration proceedings.

       For the foregoing reasons, the Court GRANTS IN PART this

 emergency application for relief.

 BACKGROUND

       Petitioner Janet Malam, born in the United Kingdom, is a lawful

 permanent resident. (ECF No. 1, PageID.3.) She was legally admitted to

 the United States in 1967 at the age of four and is now fifty-six years old.

 (Id.) Petitioner has been detained since March 4, 2020, in the Calhoun

 County Correctional Facility2 in conjunction with removal proceedings at

 the Detroit Immigration Court. (Id.) She brings suit against the following

 Respondents: Rebecca Adducci, the Detroit District Director of United




       2   The parties each refer to the Calhoun County Correctional Facility with
 different terminology. See Jail/Corrections Division, Calhoun County,
 https://www.calhouncountymi.gov/departments/sheriffs_office/jail.php (last visited
 Apr. 5, 2020) (“Calhoun County Correctional Facility”); Detention Facilities, U.S.
 Immigrations      and    Customs      Enforcement,      https://www.ice.gov/detention-
 facility/calhoun-county-correctional-center (last visited Apr. 5, 2020) (“Calhoun
 County Correctional Center”); Calhoun County Jail, Google Maps, at
 https://www.google.com/maps/place/Calhoun+County+Jail/@42.3166565,-
 85.1757947,15z/data=!4m2!3m1!1s0x0:0x4f8faa7bcca370c4?sa=X&ved=2ahUKEwiR
 wvHM3NHoAhUQmHIEHWeUCl4Q_BIwCnoECA4QCA (last visited Apr. 5, 2020)
 (“Calhoun County Jail”). The Court will refer to Petitioner’s current place of detention
 as the Calhoun County Correctional Facility or CCCF.
                                            2
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20         PageID.284     Page 4 of 46




 States Immigration and Customs Enforcement (ICE); Matthew Albence,

 Deputy Director of ICE; Chad Wolf, Acting Secretary of the U.S.

 Department of Homeland Security; William Barr, Attorney General of

 the United States; ICE; and Heidi Washington, Director of the Michigan

 Department of Corrections (MDOC). (Id.)

       Petitioner alleges that she suffers from a number of health

 conditions, including: multiple sclerosis; bipolar disorder; pain; anemia;

 essential primary hypertension; hypothyroidism; chronic obstructive

 pulmonary disease; fibromyalgia; mild cognitive impairment; carpal

 tunnel syndrome; severe major depressive disorder; opioid addiction;

 nicotine dependence; and polyneuropathy. (ECF No. 1, PageID.7.)

 According to Petitioner’s extensive medical records, these diagnoses are

 current and accurate as of March 3, 2020. (ECF No. 1-4, PageID.31.)

       Because Petitioner has committed two or more crimes involving

 moral turpitude, her detention is mandatory pursuant to 28 U.S.C. §

 1226(c).3 On March 30, 2020, Petitioner filed a petition requesting


       3 Petitioner does not specify the nature of these crimes in either her petition or
 this application. In their response to Petitioner’s application for a temporary
 restraining order, Respondents note that Petitioner’s charge of removal is based on a
 2003 Michigan state conviction of Larceny from the Person, Mich. Comp. Laws §
 750.737, a 2008 conviction of Larceny $100 or Less in violation of a Taylor City,
                                            3
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20        PageID.285     Page 5 of 46




 emergency relief in either one of two forms: a writ of habeas corpus or an

 injunction “ordering Defendants to immediately release [Petitioner], with

 appropriate precautionary public health measures, on the grounds that

 her continued detention violates the Due Process Clause [of the Fifth and

 Fourteenth Amendments].” (Id. at PageID.17.) Petitioner simultaneously

 filed an Application for Temporary Restraining Order requesting that the

 Court order Petitioner’s release during the pendency of her immigration

 proceedings due to the substantial risk to her health posed by COVID-19

 as a result of Petitioner’s continued detention in the enclosed group

 environment endemic to the Calhoun County Correctional Facility. (ECF

 No. 2.)

       For the reasons stated below, the Court GRANTS Petitioner’s

 application for a temporary restraining order requiring her immediate

 release from detention for the duration of the COVID-19 State of

 Emergency in Michigan or until further Court order.

 LAW AND ANALYSIS



 Michigan ordinance, a 2009 conviction of Retail Fraud in violation of a City of Flat
 Rock, Michigan ordinance, a 2011 conviction of Attempted Simple Larceny in
 violation of a City of Tyler, Michigan ordinance, and a 2012 conviction of Retail Fraud
 3rd Degree $200 or less in violation of a City of Southgate, Michigan ordinance. (ECF
 No. 11-1, PageID.192.)
                                           4
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.286   Page 6 of 46




       I.    Jurisdiction

       “Federal courts are not courts of general jurisdiction; they have only

 the power that is authorized by Article III of the Constitution and the

 statutes enacted by Congress.” Hamama v. Adducci, 912 F.3d 869, 874

 (6th Cir. 2018) (citing Bender v. Williamsport Area Sch. Dist., 475 U.S.

 534, 541 (1986)). All courts have an “independent obligation to determine

 whether subject-matter jurisdiction exists, even in the absence of a

 challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514

 (2006) (citing Ruhgras AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)).

 A court must determine whether it has jurisdiction before deciding a

 cause of action. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95

 (1998).

       Petitioner pleads that “[t]he Court has subject matter jurisdiction

 over this case pursuant to Article I, § 9, cl. 2 of the U.S. Constitution

 (Suspension Clause); the Due Process Clauses of the Fifth and

 Fourteenth Amendments to the U.S. Constitution; 28 U.S.C. § 1331

 (federal question); 28 U.S.C. §1651 (All Writs Act); and 28 U.S.C. § 2241

 (habeas corpus).” (ECF No. 1, PageID.5.) The Court has jurisdiction to

 adjudicate Petitioner’s claims under 28 U.S.C. § 2241. Moreover, even if


                                       5
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.287   Page 7 of 46




 Petitioner’s claims could not be heard under 28 U.S.C. § 2241, 28 U.S.C.

 § 1331 provides an independent source of jurisdiction.

       A. 28 U.S.C. § 2241 Jurisdiction

       28 U.S.C. § 2241 provides a district court with jurisdiction over

 petitions for habeas corpus where a petitioner is “in custody in violation

 of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

 2241(c)(3). See INS v. St. Cyr, 533 U.S. 289, 298 (2001) (recognizing 28

 U.S.C. § 2241 as a jurisdictional statute). For over 100 years, habeas

 corpus has been recognized as the vehicle through which noncitizens may

 challenge the fact of their detention. See Chin Yow v. U.S.¸ 208 U.S. 8, 13

 (1908) (“Habeas corpus is the usual remedy for unlawful imprisonment.”)

 In 2001, the Supreme Court recognized the continued viability of the writ

 in cases involving the detention of noncitizens: “§ 2241 habeas corpus

 proceedings remain available as a forum for statutory and constitutional

 challenges to post-removal-period detention.” Zadvydas v. Davis, 533

 U.S. 678, 688 (2001). In 2018, the Court ruled on the merits of a habeas

 petition challenging the validity of pre-removal detention. Jennings v.

 Rodriguez, 138 S. Ct. 830 (2018).




                                       6
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.288   Page 8 of 46




       Respondents claim, citing Luedtke v. Berkebile, that the Court lacks

 jurisdiction to grant habeas relief because 28 U.S.C. § 2241 “is not the

 proper vehicle for a prisoner to challenge conditions of confinement.”

 Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013). Though the

 Supreme Court has left as an open question “the reach of the writ with

 respect to claims of unlawful conditions of treatment or confinement,”

 Boumedienne v. Bush, 553 U.S. 732, 792 (2006), the Sixth Circuit,

 conversely, has held that “a § 2241 habeas petition is not the appropriate

 vehicle for challenging the conditions of . . . confinement.” Velasco v.

 Lamanna, 16 F. App’x 311, 314 (6th Cir. 2001). In 2018, the Sixth Circuit

 reiterated this holding, affirming a district court that dismissed a § 2241

 petition raising an Eighth Amendment challenge to subpar prison

 conditions because such a claim must be brought in a civil-rights action

 such as one under Bivens v. Six Unknown Named Agents of the Fed.

 Bureau of Narcotics, 403 U.S. 388 (1971). Solano-Moreta v. Fed. Bureau

 of Prisons, No. 17-1019, 2018 WL 6982510 (6th Cir. Sep. 24, 2018); but

 see Aamer v. Obama, 742 F.3d 1023 (D.C. Cir. 2014) (“Habeas corpus

 tests not only the fact but also the form of detention.”) (internal citation




                                       7
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.289   Page 9 of 46




 omitted); Roba v. U.S., 604 F.2d 215 (2d Cir. 1979) (holding that § 2241

 petition may be used to challenge conditions of confinement).

       The Respondents argue that “there is no dispute that Petitioner

 brings a challenge to the conditions of her confinement.” (ECF No. 11,

 PageID.175.) On its face, the application appears to concern Petitioner’s

 conditions of confinement. Petitioner titles her claim for relief: “Freedom

 from Cruel Treatment and Conditions of Confinement.” (ECF No. 1,

 PageID.16.) But Petitioner may nonetheless bring her claim under 28

 U.S.C. § 2241 because she seeks immediate release from confinement as

 a result of there being no conditions of confinement sufficient to prevent

 irreparable constitutional injury under the facts of her case.

       Supreme Court and Sixth Circuit precedent support the conclusion

 that where a petitioner claims no set of conditions would be sufficient to

 protect her constitutional rights, her claim should be construed as

 challenging the fact, not conditions, of her confinement and is therefore

 cognizable in habeas. In Nelson v. Campbell, the Supreme Court held

 that a death-row inmate’s challenge to the method of his upcoming

 execution constituted a challenge to the conditions—not the fact or

 duration—of his execution, and therefore his claim fell outside the “core”


                                       8
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.290   Page 10 of 46




  of habeas corpus. 541 U.S. 637, 644-45 (2004). However, the Court

  speculated that if the challenged method “were a statutorily mandated

  part of the lethal injection protocol, or if as a factual matter petitioner

  were unable or unwilling to concede acceptable alternatives,” there would

  be a “stronger argument that success on the merits, coupled with

  injunctive relief, would call into question the death sentence itself,”

  bringing the claim into the core of habeas corpus. Id. at 645. In Adams v.

  Bradshaw, the Sixth Circuit relied on Nelson to uphold habeas

  jurisdiction over a claim where a petitioner challenged the method of his

  execution but did not concede that any acceptable alternative existed. 644

  F.3d 481, 483 (6th Cir. 2011) (“Adams has not conceded the existence of

  an acceptable alternative procedure. . . . Thus, Adams's lethal-injection

  claim, if successful, could render his death sentence effectively invalid.” )

  Here, Petitioner has not conceded the existence of acceptable alternative

  conditions of her confinement; her Fifth Amendment claim, if successful,

  would render her continued detention invalid.

       In contrast to this case, claims which the Sixth Circuit has held

  noncognizable in habeas are those in which the petitioner seeks relief

  other than release from custody: See Solano-Moreta, 2018 WL 6982510,


                                       9
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.291   Page 11 of 46




  at *1 (seeking transfer); Luedtke v. Berkebile, 704 F.3d 465, 465–66 (6th

  Cir. 2013) (challenge to lack of compensation and conditions of work

  performed in prison); Hodges v. Bell, 170 F. App’x 389, 390 (6th Cir. 2006)

  (seeking amelioration of conditions or transfer to mental health facility);

  Sullivan v. United States, 90 Fed. App’x 862, 862 (6th Cir. 2004) (seeking

  medical treatment in prison); Lutz v. Hemingway, 476 F.Supp. 2d 715,

  718 (E.D. Mich. 2007) (seeking restoration of mail privileges in prison);

  see also Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004) (seeking

  transfer). Indeed, in Preiser v. Rodriguez, the Supreme Court

  distinguished conditions of confinement claims from claims seeking

  immediate or speedier release. 411 U.S. 475, 500 (1973) (distinguishing

  habeas case seeking good-time credits from § 1983 conditions of

  confinement cases on the grounds that “none of the state prisoners in

  those cases was challenging the fact or duration of his physical

  confinement itself, and none was seeking immediate release or a speedier

  release from that confinement—the heart of habeas corpus.”)

       Although Petitioner here titles her claim for relief “Freedom from

  Cruel Treatment and Conditions of Confinement,” her Petition is a

  challenge to the continued validity of her confinement, regardless of its


                                       10
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.292   Page 12 of 46




  conditions. Petitioner argues that the only adequate relief is her release

  from confinement. As Petitioner explains,

       [S]ocial distancing and hygiene measures [are] Janet’s only
       defense against COVID-19. Those protective measures are
       exceedingly difficult, if not impossible, in the environment of
       an immigration detention center, where Janet shares toilets,
       sinks, phones, and showers, eats in communal spaces, and is
       in close contact with the many other detainees and officers.

  (ECF No. 1, PageID.16.) At the Court’s March 31, 2020 status conference

  for this case, counsel for Respondents conceded that social distancing

  between prisoners of at least six feet would be impossible at the Calhoun

  County Correctional Facility. This concession supports the conclusion of

  multiple doctors and public health experts: that “[t]he only viable public

  health strategy available is risk mitigation. . . . [T]he public health

  recommendation is to release high-risk people from detention, given the

  heightened risks to their health and safety” (ECF No. 6-1, PageID.87

  (Declaration of Infectious Disease Epidemiologist Joseph Amon)); the

  only way to “prevent serious illness including death” in ICE facilities is

  to “release all people with risk factors.” (ECF No. 20-3, PageID.374

  (Declaration of Dr. Robert B. Greifingert).)




                                       11
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.293   Page 13 of 46




        In this case, Petitioner does not take issue with the steps taken at

  the Calhoun County Correctional Facility to mitigate the risk of

  detainees contracting COVID-19. Rather, she says that no matter what

  steps are taken, due to her underlying serious health conditions, there is

  no communal holding facility where she could be incarcerated during the

  Covid-19 pandemic that would be constitutional. Petitioner’s claim must

  therefore be considered as a challenge to the continued validity of

  confinement itself. Accordingly, Petitioner’s claim is properly brought

  under 28 U.S.C. § 2241, and the Court has jurisdiction.

        B. 28 U.S.C. § 1331 Jurisdiction

        Even if the Court were to lack jurisdiction under 28 U.S.C. § 2241,

  the Fifth Amendment provides Petitioner with an implied cause of action,

  and thus 28 U.S.C. § 1331 would offer an independent source of

  jurisdiction.

        28 U.S.C. § 1331 provides that “[t]he district courts shall have

  original jurisdiction of all civil actions arising under the Constitution,

  laws, or treaties of the United States.” Petitioner properly framed her

  pleading as a civil rights action “[i]n the alternative.” In addition to her

  request for a writ of habeas corpus, Petitioner requests “injunctive relief


                                       12
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.294   Page 14 of 46




  ordering Defendants to immediately release Janet, with appropriate

  precautionary public health measures, on the grounds that her continued

  detention violates the Due Process Clause.” (ECF No. 1, PageID.17.) She

  titles her single claim for relief “Violation of Fifth Amendment Right to

  Substantive and Procedural Due Process (Unlawful Punishment;

  Freedom from Cruel Treatment and Conditions of Confinement.” (Id. at

  PageID.16.)

       Should Petitioner’s habeas petition fail on jurisdictional grounds,

  the Fifth Amendment provides Petitioner with an implied cause of action,

  and accordingly 28 U.S.C. 1331 would vest the Court with jurisdiction.

  In Bivens v. Six Unknown Named Agents of the Federal Bureau of

  Narcotics, the Supreme Court first upheld the proposition that the

  Constitution itself provided an implied cause of action for claims against

  federal officials. 403 U.S. at 388. In 2017, the Supreme Court held that

  federal courts should not extend a Bivens remedy into new contexts if

  there exist any “special factors counseling hesitation.” Ziglar v. Abassi,

  137 S.Ct. 1843, 1857 (2017). However, there is no corresponding

  limitation on the Constitution as a cause of action to seek injunctive or

  other equitable relief. See Ziglar, 137 S. Ct. at 1862 (declining to extend


                                       13
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.295   Page 15 of 46




  Bivens to conditions of confinement claim, but noting that “Respondents

  . . . challenge large-scale policy decisions concerning the conditions of

  confinement imposed on hundreds of prisoners. To address those kinds of

  decisions, detainees may seek injunctive relief.”). Instead, there is a

  “presumed availability of federal equitable relief against threatened

  invasions of constitutional interests.” Hubbard v. E.P.A., 809 F.2d 1, 11

  (D.C. Cir. 1986) (citing Bivens, 403 U.S. at 404 (Harlan, J., concurring)).

  Indeed, “the power of the federal courts to grant equitable relief for

  constitutional violations has long been established.” Mitchum v. Hurt, 73

  F.3d 30, 35 (3d Cir. 1995). Here, Petitioner seeks only injunctive and

  declaratory relief. Accordingly, she may bring her claim directly under

  the Fifth Amendment, and the Court has jurisdiction to hear the claim

  under 28 U.S.C. § 1331.

       At oral argument, counsel for Respondent raised the question of

  whether the United States may be entitled to sovereign immunity if

  Petitioner brought this case under the Fifth Amendment. Sovereign

  immunity does not apply in this instance, and even if it did, it has been

  statutorily waived. Federal courts may exercise the traditional powers of

  equity in cases within their jurisdiction to enjoin violations of


                                       14
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.296   Page 16 of 46




  constitutional rights by government officials. In Ex Parte Young, the

  Supreme Court first articulated the principle that state government

  officials may be sued for acting unconstitutionally, even if an ensuing

  injunction would bind the state. 209 U.S. at 123. In Philadelphia Co. v.

  Stimson, the Supreme Court recognized the applicability of that principle

  to suits against federal officials. 223 U.S. 605, 620 (1912) (“in case of an

  injury threatened by his illegal action, the officer cannot claim immunity

  from injunction process”). More recently, the Supreme Court affirmed

  this principle in Dalton v. Specter: “sovereign immunity would not shield

  an executive officer from suit if the officer acted either ‘unconstitutionally

  or beyond his statutory powers.’” 511 U.S. 462, 472 (1994) (citing Larson

  v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 691 n.11 (1949)).

  In Malone v. Bowdoin, the Court called this principle the “constitutional

  exception to the doctrine of sovereign immunity.” 369 U.S. 643, 647

  (1962). Petitioner here raises a constitutional challenge to her detention

  as the result of actions taken by Respondent Adducci, a federal officer.

  Sovereign immunity does not apply.




                                       15
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.297   Page 17 of 46




       Even absent this constitutional exception, the Administrative

  Procedure Act (APA) provides a statutory waiver to any defense of

  sovereign immunity. 5 U.S.C. § 702 provides that:

       An action in a court of the United States seeking relief other
       than money damages and stating a claim that an agency or
       an officer or employee thereof acted or failed to act in an
       official capacity or under color of legal authority shall not be
       dismissed nor relief therein be denied on the ground that it is
       against the United States or that the United States is an
       indispensable party.

  In 2013, the Sixth Circuit recognized that this waiver extends beyond

  suits brought under the APA:

       [W]e now join all of our sister circuits who have done so in
       holding that § 702's waiver of sovereign immunity extends to
       all non-monetary claims against federal agencies and their
       officers sued in their official capacity, regardless of whether
       plaintiff seeks review of “agency action” or “final agency
       action” as set forth in § 704.

  Muniz-Muniz v. U.S. Border Patrol, 741 F.3d 668, 673 (6th Cir. 2013); see

  also Chamber of Commerce v. Reich, 74 F.3d 1322, 1328 (D.C. Cir. 1996)

  (“The APA’s waiver of sovereign immunity applies to any suit whether

  under the APA or not.”). ICE is a federal agency, of which Respondent

  Adducci is an officer or employee thereof. Petitioner challenges



                                       16
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.298   Page 18 of 46




  Respondent’s actions made in her official capacity. Accordingly, the APA

  provides a statutory waiver of sovereign immunity.

       C. Petitioner’s Status as a Noncitizen

       Petitioner’s status as a noncitizen who is undergoing removal

  proceedings does not affect the Court’s jurisdiction to hear this case.

  Although several statutes limit a district court’s authority to hear cases

  in the immigration context, none apply here, as set forth below.

       28 U.S.C. § 1252(b)(9) provides that judicial review of:

       all questions of law and fact, including interpretation and
       application of constitutional and statutory provisions, arising
       from any action taken or proceeding brought to remove an
       alien from the United States under this subchapter [including
       §§ 1225 and 1226] shall be available only in judicial review of
       a final order under this section.

  28 U.S.C. § 1252(b)(9). Petitioner does not have a final order of removal.

  In Jennings v. Rodriguez, the Supreme Court held that 1252(b)(9) did not

  strip jurisdiction from courts to hear challenges to detention pending

  removal because detention was not an action taken to remove a

  noncitizen from the United States. 138 S. Ct. 830, 841 (2018). Petitioner

  challenges her continued detention; accordingly, 28 U.S.C. § 1252(b)(9)

  does not strip this Court of jurisdiction.


                                       17
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.299   Page 19 of 46




        8 U.S.C. § 1226(e) bars federal court review of any discretionary

  decision made by the Attorney General regarding detention, release,

  bond, or parole in an immigration case. However, in Demore v. Kim, 123

  S. Ct. 1708, 1713–14 (2003), the Supreme Court held that § 1226(e) did

  not prevent noncitizens from raising constitutional challenges to

  mandatory detention under § 1226(c). Petitioner here raises a Fifth

  Amendment challenge to her continued mandatory detention under §

  1226(c); thus, § 1226(e) does not prevent this Court from exercising

  jurisdiction.

        Finally, 8 U.S.C. § 1252(f), titled “Limit on Injunctive Relief,”

  provides that:

        [N]o court (other than the Supreme Court) shall have
        jurisdiction or authority to enjoin or restrain the operation of
        the provisions of part IV of this subchapter, as amended by
        the    Illegal   Immigration      Reform      and    Immigrant
        Responsibility Act of 1996, other than with respect to the
        application of such provisions to an individual alien against
        whom proceedings under such part have been initiated.

  8 U.S.C. § 1252(f)(1). But as the Supreme Court recognized in Reno v.

  Amer.-Arab Anti-Discrim. Comm., “this ban does not extend to individual

  cases.” 525 U.S. 471, 481–82 (1999). Petitioner seeks individual relief.



                                       18
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.300   Page 20 of 46




  Therefore, 8 U.S.C. § 1252(f) does not affect this Court’s jurisdiction to

  enter injunctive or declaratory relief.

       II.   Proper Habeas Respondent

       Petitioner names as Respondents: Rebecca Adducci, the Detroit

  District Director of ICE; Matthew Albence, Deputy Director; Chad Wolf,

  Acting Secretary of the U.S. Department of Homeland Security; William

  Parr, Attorney General of the United States; U.S. Immigration and

  Customs Enforcement; and Heidi Washington, Director of the Michigan

  Department of Corrections. Only Respondent Rebecca Adducci is

  properly named with respect to the petition for a writ of habeas corpus.

       “Historically, the question of who is ‘the custodian,’ and therefore

  the appropriate respondent in a habeas suit, depends primarily on who

  has power over the petitioner and . . . on the convenience of the parties

  and the court.” Roman v. Ashcroft, 340 F.3d 314, 319 (6th Cir. 2003)

  (citing Henderson v. INS, 157 F.3d 106, 122 (2d Cir. 1998)). In Roman,

  the Sixth Circuit held that for habeas petitions in immigration contexts,

  “the INS District Director for the district where a detention facility is

  located ‘has power over’ alien habeas corpus petitioners.” Id. at 320. The

  court, in finding that the Attorney General was not a proper respondent


                                       19
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.301   Page 21 of 46




  for a noncitizen’s habeas claim and that a habeas claim could properly

  have only one respondent, reiterated 28 U.S.C. § 2243’s requirement that

  a writ of habeas corpus “shall be directed to the person having custody of

  the person detained.” Id. at 321. Michigan only has one ICE District,

  located in Detroit. See Enforcement and Removal Operations Field

  Offices, https://www.ice.gov/contact/ero. Accordingly, Rebecca Adducci,

  the Detroit District Director, is the proper Respondent for Petitioner’s

  request for a writ of habeas corpus.

       III. Petitioner’s Application for a Temporary Restraining
            Order

       Petitioner, along with her complaint, filed an emergency

  application for a temporary restraining order. (ECF No. 3.) In

  determining whether to grant such an order, courts evaluate four factors:

  1) whether the movant has a strong likelihood of success on the merits;

  2) whether the movant would suffer irreparable injury absent an

  injunction; 3) whether granting the injunction would cause substantial

  harm to others; and 4) whether the public interest would be served by

  granting the injunction. Northeast Ohio Coal. for Homeless and Serv.

  Emps. Intern. Union, Local 1199 v. Blackwell, 467 F.3d 999, 1009 (6th

  Cir. 2006). These four factors “are not prerequisites that must be met,
                                       20
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.302   Page 22 of 46




  but are interrelated considerations that must be balanced together. For

  example, the probability of success that must be demonstrated is

  inversely proportional to the amount of irreparable injury the movants

  will suffer absent the stay.” Id. (internal quotations omitted).

  “[P]reliminary injunctions are extraordinary and drastic remedies []

  never awarded as of right.” Am. Civil Liberties Union Fund of Michigan

  v. Livingston Cty., 796 F.3d 636, 642 (6th Cir. 2015). Nonetheless, each

  of the four factors weighs in Petitioner’s favor, and the Court grants

  Petitioner’s motion for a temporary restraining order.

       A. Irreparable Harm

       Petitioner is likely to experience irreparable injury absent an

  injunction, both in the form of loss of health or life, and in the form of an

  invasion of her constitutional rights.

       1. Loss of Health or Life from COVID-19

       The ongoing COVID-19 pandemic creates a high risk that absent

  an injunction by this Court, Petitioner will suffer irreparable harm in the

  form of loss of health or life as a result of contracting the COVID-19 virus.

       On March 22, 2020, the Governor of Michigan issued the following

  statement: “The novel coronavirus (COVID-19) is a respiratory disease


                                       21
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.303   Page 23 of 46




  that can result in serious illness or death. It is caused by a new strain of

  coronavirus not previously identified in humans and easily spread from

  person to person. There is currently no approved vaccine or antiviral

  treatment for this disease.” Executive Order, No. 2020-20 (Mar. 22,

  2020).

        Since March 4, 2020, the date of Petitioner’s detention at the

  Calhoun County Correctional Facility, the exceptionally dangerous

  nature of the COVID-19 pandemic has become apparent. On March 10,

  2020, the Governor of Michigan announced the state’s first two cases of

  COVID-19 and simultaneously declared a State of Emergency. Executive

  Order, No. 2020-4 (Mar. 10, 2020). The number of new cases then began

  to grow exponentially. As of April 5, 2020, there are now 15,718 confirmed

  cases of COVID-19 and 617 known related deaths, with 238 confirmed

  cases within the Michigan Department of Corrections system specifically.

  See                      Coronavirus,                         Michigan.gov,

  https://www.michigan.gov/coronavirus/0,9753,7-406-98163-520743--

  ,00.html. COVID-19 has a high risk of transmission, and the number and




                                       22
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20       PageID.304    Page 24 of 46




  rate of confirmed cases indicate broad community spread.4 Executive

  Order, No. 2020-20 (Mar. 22, 2020). Nationally, ICE detention facilities

  across our country are experiencing the same thing. As of April 4, 2020,

  ICE has confirmed at least 13 cases of COVID-19 among immigration

  detainees and 7 cases among detention facility employees and personnel.

  ICE       Guidance   on   COVID-19,       U.S.    Immigration      and    Customs

  Enforcement, https://www.ice.gov/coronavirus (updated Apr. 4, 2020 at

  8:00pm).

        On March 23, 2020, the Centers for Disease Control and Prevention

  (CDC) acknowledged that correctional and detention facilities “present[]

  unique challenges for control of COVID-19 transmission among

  incarcerated/detained persons, staff, and visitors.” Interim Guidance on

  Management of Coronavirus Disease 2019 (COVID-19) in Correctional

  and Detention Facilities, Centers for Disease Control (Mar. 23, 2020),




        4  Indeed, since the time of Respondent’s brief, the numbers have continued to
  grow. Respondent reported that, as of April 3, 2020, Calhoun County alone had 25
  cases. (ECF No. 11, PageID.169) By the time the Court held oral argument later that
  day, that number had grown to 31, with 1 reported death. On April 5, the date of this
  Order, the number of confirmed cases is now 42, with 1 reported death. Coronavirus,
  https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html.


                                           23
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.305   Page 25 of 46




  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

  detention/guidance-correctional-detention.html.        [Hereinafter     “CDC

  Guidance 3/23/2020”]. Specifically, the CDC noted that many detention

  conditions create a heightened risk of danger to detainees. These include:

  low capacity for patient volume, insufficient quarantine space,

  insufficient on-site medical staff, highly congregational environments,

  inability of most patients to leave the facility, and limited ability of

  incarcerated/detained persons to exercise effective disease prevention

  measures (e.g., social distancing and frequent handwashing). Id.

       Though the CDC has recommended public health guidance for

  detention facilities, and though the Calhoun County Correctional Facility

  has indeed implemented measures designed to prevent spread of the

  disease, these measures are inadequate to sufficiently decrease the

  substantial likelihood that Petitioner will contract COVID-19. As prison

  officials are beginning to recognize around the country, even the most

  stringent precautionary measures—short of limiting the detained

  population itself—simply cannot protect detainees from the extremely

  high risk of contracting this unique and deadly disease. For example, on

  April 1, 2020, the Rikers Island jail complex’s chief physician


                                       24
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20    PageID.306      Page 26 of 46




  acknowledged that “infections are soaring” despite the facility’s

  “following Centers for Disease Control and Prevention guidelines and

  having moved mountains to protect our patients.” Miranda Bryant,

  Coronavirus Spread at Rikers is a ‘Public Health Disaster’, Says Jail’s

  Top       Doctor,        The      Guardian           (Apr.         1,      2020),

  https://www.theguardian.com/us-news/2020/apr/01/rikers-island-jail-

  coronavirus-public-health-disaster.       In   the     immigration        context

  specifically, despite Respondents’ argument that the federal government

  has effectively incorporated appropriate and effective precautions,

  medical experts at the Department of Homeland Security have warned

  that detention confinement creates a “tinderbox scenario” where rapid

  outbreak is extremely likely, and extremely likely to lead to deadly

  results as resources dwindle on an exponential level. Catherine E.

  Shoichet, Doctors Warn of ‘Tinderbox Scenario’ if Coronavirus Spreads in

  ICE         Detention,         CNN             (Mar.         20,           2020),

  https://www.cnn.com/2020/03/20/health/doctors-ice-detention-

  coronavirus/index.html.

        Petitioner is 56 years old and suffers from the following conditions,

  almost all of which place her at an increased risk of a dire outcome from


                                       25
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.307   Page 27 of 46




  contracting the COVID-19 virus: multiple sclerosis, bipolar disorder,

  anemia, essential primary hypertension, hypothyroidism, chronic

  obstructive pulmonary disease, fibromyalgia, severe major depressive

  disorder, opioid addition, and polyneuropathy. (ECF No. 1-4, PageID.31.)

  See Centers for Disease Control, Groups at Higher Risk for Severe Illness,

  (Apr. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/groups-at-higher-risk.html (noting that “people of all ages

  with underlying medical conditions are at higher risk for severe illness,

  particularly if the underlying medical conditions are not well controlled”).

  Additionally, Respondents have confined Petitioner in an environment

  where she “shares toilets, sinks, phones, and showers, eats in communal

  spaces, and is in close contact with the many other detainees and

  officers.” (ECF No. 1, PageID.16.) Petitioner’s involuntary interaction

  with purportedly asymptomatic guards who rotate shifts is also a

  significant exposure factor. How COVID-19 Spreads, CDC (April 3, 2020),

  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-




                                       26
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20       PageID.308    Page 28 of 46




  covidspreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2

  Fcoronavirus%2F2019-ncov%2Fprepare%2Ftransmission.html. 5

        These are many of the conditions that the CDC has identified as

  being particularly likely to increase COVID-19 transmissions in

  detention facilities. CDC Guidance 3/23/2020. For these reasons,

  Petitioner’s confinement at the Calhoun County Correctional Facility

  renders her substantially likely to contract COVID-19, and Petitioner’s

  severe health conditions render her substantially likely to suffer

  irreparable harm or death as a result.

        Respondents focus on one particular issue: whether Petitioner is

  more likely to contract COVID-19 if released than if she remains confined

  in their jail. Respondents acknowledge that “there is a health risk posed

  by COVID-19 and that Petitioner is in the category of people identified to

  be at higher risk for serious health consequences if she contracts COVID-




        5   On April 3, 2020, after Petitioner filed her emergency application for a
  temporary restraining order, the CDC updated its guidance in light of new evidence
  of asymptomatic transmission of COVID-19 to recommend that all individuals wear
  cloth face coverings “in public settings where other social distancing measures are
  difficult to maintain.” Recommendation Regarding the Use of Cloth Face Coverings,
  Especially in Areas of Significant Community-Based Transmission, CDC (Apr. 3,
  2020),     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-
  cover.html.
                                           27
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20     PageID.309    Page 29 of 46




  19.” (ECF No. 11, PageID.178.) Respondents also acknowledge that

  Petitioner “does not have to wait until she has COVID-19 to claim that

  the precautions taken to reduce exposure were insufficient.” (Id. at

  PageID.179.) Indeed, the crux of Respondents’ argument is not that

  COVID-19 does not pose a deadly threat to Petitioner if contracted.

  Rather, Respondents’ argument relies on the proposition that Petitioner

  does not have a substantial risk for exposure at the Calhoun County

  Correctional Facility, and her risk of exposure in the community may be

  greater. (Id. at PageID.178.)

        To this end, Respondents posit the following: Petitioner has not

  established that she has either been exposed to COVID-19, or that her

  exposure is “imminent,” because there are currently no cases in the

  facility in which she is detained “and only 25 cases in the surrounding

  county.”6 (ECF No. 11, PageID.179.) Additionally, Respondents argue

  that their facility has implemented “numerous precautions to reduce the

  risk of exposure and spread of COVID-19,”7 and that even if Petitioner is



        6   Hours later, due to the exponential nature of COVID-19’s spread, this
  statistic was already out of date. See supra fn.2.
        7  Specifically, Respondents note that the ICE and CCCF precautions are as
  follows: tracking the disease, screening incoming detainees, isolating and testing
                                         28
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20       PageID.310    Page 30 of 46




  at a “generalized risk” of contracting COVID-19, that does not mean that

  she is at a “substantial risk” for purposes of her constitutional claim. (Id.

  at PageID.179-180, citing Wooler v. Hickman Cty., 377 Fed. Appx. 502,

  505 (6th Cir. 2010)).

        Respondents’ arguments fail to address the stark reality of this

  particular global public health crisis. In the face of a deadly pandemic

  with no vaccine, no cure, limited testing capacity, and the ability to

  spread quickly through asymptomatic human vectors, a “generalized

  risk” is a “substantial risk” of catching the COVID-19 virus for any group

  of human beings in highly confined conditions, such as Petitioner within

  the CCCF facility. In acknowledgment of this simple truth, both the

  United States Attorney General and the Governor of Michigan have

  issued independent directives to consider early release for detainees who

  do not pose a public safety risk, as minimizing crowded populations is the

  only known way to mitigate spread of this pandemic. Prioritization of




  symptomatic detainees, quarantining detainees who test positive, screening incoming
  staff, suspending in-person social visitation and limiting professional visitation to
  non-contact, increasing sanitation, educating all staff and detainees, providing
  detainees with toilet paper, personal soap, and disinfectants, and increasing hand-
  washing stations. (ECF No. 11, PageID.172.)

                                           29
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20    PageID.311    Page 31 of 46




  Home Confinement as Appropriate in Response to COVID-19 Pandemic,

  Att’y Gen. (Mar. 26, 2020); Executive Order, No. 2020-29 (COVID-19)

  (Mar. 26, 2020). Moreover, Petitioner’s risk of contracting COVID-19

  outside of Respondents’ custody has no bearing on whether they have

  exposed her to the likelihood of irreparable harm. Though the Court

  commends Respondents for the steps they have taken to prevent spread

  of the disease, as prisons and courts around the country are beginning to

  recognize, such measures are insufficient to stem deadly prison

  outbreaks. See, e.g., New York City Board of Correction Calls for City to

  Begin Releasing People From Jail as Part of Public Health Response to

  COVID-19,       N.Y.C.     Bd.      of    Corr.        (Mar.    17,      2020),

  https://www1.nyc.gov/assets/boc/downloads/pdf/News/2020.03.17%20-

  %20Board%20of%20Correction%20Statement%20re%20Release.pdf

  (arguing that, despite the “heroic work” of Department of Correction and

  Correctional Health Services staff “to prevent the transmission of

  COVID-19 in the jails and maintain safe and humane operations, the

  City must drastically reduce the number of people in jail right now and

  limit new admissions to exceptional circumstances.”). Even the Calhoun

  County Correctional Facility’s additional measure of screening incoming


                                       30
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.312   Page 32 of 46




  shift workers for high temperatures is insufficient to stem the spread of

  disease, as COVID-19 spreads asymptomatically. How COVID-19

  Spreads, CDC (Apr. 3, 2020), https://www.cdc.gov/coronavirus/2019-

  ncov/prevent-getting-sick/how-

  covidspreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2

  Fcoronavirus%2F2019-ncov%2Fprepare%2Ftransmission.html.

        Accordingly, the Court concludes that Petitioner’s continued

  confinement at the Calhoun County Correctional Facility exposes her to

  a substantial risk of contracting COVID-19, which due to her specific

  underlying health conditions exposes her to a substantial risk of

  irreparable harm to her health or life.

        2. Violation of Constitutional Rights

        Petitioner’s Fifth Amendment claim triggers a finding that

  Petitioner will suffer irreparable harm absent an injunction. Petitioner

  alleges that in “subjecting Janet to detention conditions that amount to

  punishment and that fail to ensure her safety and health,” Respondent is

  “subjecting [her] to a substantial risk of serious harm, in violation of [her]

  rights under the Due Process Clause.” (ECF No. 1, PageID.17.) The

  alleged violation of a constitutional right is sufficient for a court to find


                                       31
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.313   Page 33 of 46




  irreparable harm. See Overstreet v. Lexington-Fayette Urban Cty. Gov.,

  305 F.3d 566, 578 (6th Cir. 2002) (citing Connection Distrib. Co. v. Reno,

  154 F.3d 281, 288 (6th Cir. 1998); Covino v. Patrissi, 967 F.2d 73, 77;

  McDonell v. Hunter, 746 F.2d 785, 787 (8th Cir. 1984) ; see also Rhinehart

  v. Scutt, 408 F. App’x 510, 514 (6th Cir. 2018) (suggesting that allegation

  of “continuing violation of . . . Eighth Amendment rights" would trigger a

  finding of irreparable harm). Below, the Court finds Petitioner is likely

  to succeed on the merits of this Fifth Amendment claim. Accordingly, “no

  further showing of irreparable injury is necessary.” Mitchell v. Cuomo,

  748 F.2d 804, 806 (2d Cir. 1984) (“When an alleged deprivation of a

  constitutional right is involved, most courts hold that no further showing

  of irreparable injury is necessary.”).

       B. Likelihood of Success on the Merits

       Petitioner is likely to succeed on the merits of her claim that her

  continued confinement during the COVID-19 pandemic violates her Fifth

  Amendment rights.

       The Due Process Clause of the Fifth Amendment to the United

  States Constitution forbids the government from depriving a person of

  life, liberty, or property without due process of law. U.S. Const. amend.


                                       32
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.314   Page 34 of 46




  V. The protection applies to “all ‘persons’ within the United States,

  including [noncitizens], whether their presence here is lawful, unlawful,

  temporary, or permanent.” Zadvydas v. Davis, 533 U.S. 678, 693 (2001).

  As it pertains to Petitioner, the Due Process Clause prohibits the

  government from imposing torture or cruel and unusual confinement

  conditions on non-convicted detainees. See Bell v. Wolfish, 441 U.S. 520,

  535 (1979) (“[U]nder the Due Process Clause, a detainee may not be

  punished prior to an adjudication of guilt.”). This type of Fifth

  Amendment claim is analyzed “under the same rubric as Eighth

  Amendment claims brought by prisoners.” Villegas v. Metropolitan

  Government of Nashville, 709 F.3d 563, 568 (6th Cir. 2013).

       Eighth Amendment claims require a showing of deliberate

  indifference, see Farmer v. Brennan, 511 U.S. 825, 835 (1994), which has

  both an objective and a subjective component. Villegas v. Metro. Gov’t of

  Nashville, 709 F.3d 563, 568 (6th Cir. 2013) (citing Harrison v. Ash, 539

  F.3d 510, 518 (6th Cir. 2008)).

       1. Objective Component

       The objective component is satisfied by showing that, “absent

  reasonable precautions, an inmate is exposed to a substantial risk of

                                       33
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.315   Page 35 of 46




  serious harm.” Richko v. Wayne Cty., 819 F.3d 907, 915 (6th Cir. 2016)

  (citing Amick v. Ohio Dep't of Rehab. & Corr., 521 Fed.Appx. 354, 361

  (6th Cir.2013)). Respondents argue that the precautions they have taken

  at the Calhoun County Correctional Facility combined with the lack of a

  confirmed outbreak of COVID-19 at the facility show that Petitioner is

  unable to demonstrate she is at substantial risk of serious harm. (ECF

  No. 11, PageID.180.) Instead, Respondents argue that Petitioner merely

  has a “generalized risk” of contracting COVID-19, which is insufficient to

  prevail on a Fifth Amendment constitutional claim. (Id.) But as noted

  above, in Petitioner’s case, a generalized risk is a substantial risk.

       As the Supreme Court explained in Helling v. McKinney, “[w]e have

  great difficulty agreeing that prison authorities may not be deliberately

  indifferent to an inmate's current health problems but may ignore a

  condition of confinement that is sure or very likely to cause serious illness

  and needless suffering the next week or month or year.” 509 U.S. 25, 33

  (1993). “That the Eighth Amendment protects against future harm to

  inmates is not a novel proposition.” Id. “It would be odd to deny an

  injunction to inmates who plainly proved an unsafe, life-threatening




                                       34
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20     PageID.316    Page 36 of 46




  condition in their prison on the ground that nothing yet had happened to

  them.” Id.

        Respondents attempt to distinguish this case from Helling on the

  grounds that the Petitioner in Helling alleged a sufficiently imminent

  danger from “actual exposure to high levels of cigarette smoke because

  his former cellmate was a five-pack a day smoker.” (ECF No. 11,

  PageID.179 (citing Helling, 509 U.S. at 29).) Respondents argue that

  “Petitioner has not established that she either has been exposed to

  COVID-19, or that her exposure is “imminent.”” (Id.) But as the above

  analysis regarding the risk of irreparable injury to Petitioner

  demonstrates,      the    Respondents       grievously    underestimate       the

  seriousness of the risk to Petitioner, in spite of precautionary measures

  and despite the lack of confirmed CCCF outbreak to date. The ever-

  growing number of COVID-19 outbreaks in prisons and detention

  facilities,8 despite a range of precautionary measures, demonstrates that


        8  See, e.g., Ted Rod Roelofs, Coronavirus Cases Surge in Michigan’s Crowded
  Prisons,    Bridge      (Mar.   27,    2020),   https://www.bridgemi.com/michigan-
  government/coronavirus-cases-surge-michigans-crowded-prisons; Oregon Inmate in
  Salem Tests Positive for COVID-19, the First in the State Prison System,
  SalemReporter (Apr. 3, 2020), https://www.salemreporter.com/posts/2168/oregon-
  inmate-in-salem-tests-positive-for-covid-19-the-first-in-the-state-prison-system
  (noting outbreak despite precautionary measures); Ames Alexander and Jessica
                                         35
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20     PageID.317    Page 37 of 46




  the risk of a COVID-19 outbreak in Respondent’s facility is significant.

  Nor, given the percentage of asymptomatic COVID-19 cases and the

  virus’ incubation period of up to fourteen days, can Respondents

  reasonably assert, as they do, that there are no COVID-19 cases in CCCF;

  they can only allege that there are no confirmed cases. By the time a case

  is confirmed, it will almost certainly be too late to protect Petitioner’s

  constitutional rights. Petitioner, so long as she remains detained, is

  therefore exposed to a substantial risk of serious harm.

        2. Subjective Component

        The subjective component is demonstrated by showing that “(1) the

  official being sued subjectively perceived facts from which to infer a

  substantial risk to the prisoner, (2) the official did in fact draw the

  inference, and (3) the official then disregarded that risk.” 819 F.3d at

  915–16 (citing Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir.

  2014)). “Because government officials do not readily admit the subjective




  Banov, In NC Prisons, Five Employees and Four Inmates Have Now Tested Positive
  for      COVID-19,        Charlotte      Observer        (Apr.      1,      2020),
  https://www.charlotteobserver.com/news/coronavirus/article241675886.html;
  Alexandra Kelley, Louisiana Prison Records Third Inmate Death as a Result of the
  Coronavirus, The Hill (Apr. 1, 2020), https://thehill.com/changing-america/well-
  being/prevention-cures/490839-louisiana-prison-records-third-inmate-death-as-a.
                                         36
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.318   Page 38 of 46




  component of this test, it may be demonstrated in the usual ways,

  including inference from circumstantial evidence. . . . ” Richko, 819 F.3d

  at 916 (citing Dominguez v. Corr. Med. Servs., 555 F.3d 543, 550 (6th Cir.

  2009)). Additionally, “a factfinder may conclude that a prison official

  knew of a substantial risk from the very fact that the risk was obvious.”

  Farmer, 511 U.S. at 842.

       Respondents concede the COVID-19 risk to Petitioner: “The

  government does not dispute that there is a health risk posed by COVID-

  19 and that Petitioner is in the category of people identified to be at

  higher risk for serious health consequences if she contracts COVID-19.”

  (ECF No. 11, PageID.178.) Rightfully so: the above analysis pertaining to

  the risk of irreparable harm reveals that the substantial risk to

  Petitioner is obvious. Farmer, 511 U.S. at 842.

       Respondents instead argue that Calhoun County Correctional

  Facility’s precautionary measures preclude a finding of deliberate

  indifference because government officials cannot be said to have

  disregarded the risk to Petitioner. As noted above, officials at the

  Calhoun County Correctional Facility have              taken   a range of

  precautionary measures to protect against a potential outbreak. (See


                                       37
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20     PageID.319   Page 39 of 46




  ECF No. 11-3.) But as Plaintiff’s pleadings and the above analysis

  regarding irreparable injury demonstrate, even with these precautionary

  measures, in light of Petitioner’s underlying health conditions, she is not

  ensured anything close to “reasonable safety.” Farmer, 511 U.S. at 844.

  (See ECF No. 6-3, PageID.112 (Declaration of Doctor Golob stating,

  “[V]ulnerable people, people over the age of 50 and people of any age with

  lung disease . . . living in an institutional setting . . . are at grave risk of

  severe illness and death from COVID-19.”); ECF No. 6-1, PageID.87

  (Declaration of Infectious Disease Epidemiologist Joseph Amon, stating

  “The only viable public health strategy available is risk mitigation. . . .

  [T]he public health recommendation is to release high-risk people from

  detention, given the heightened risks to their health and safety.”).) Based

  on the record before the Court, the only reasonable response by

  Respondents is      the release      of    Petitioner;   any other    response

  demonstrates a disregard of the specific, severe, and life-threatening risk

  to Petitioner from COVID-19.

        For the same reasons, Petitioner’s continued detention cannot

  “reasonably relate[] to any legitimate government purpose.” Bell v.

  Wolfish, 441 U.S. 520, 536-39 (1979) (holding that pretrial detention not


                                        38
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.320   Page 40 of 46




  reasonably related to a legitimate government purpose must be

  considered punishment and therefore contrary to the Fifth Amendment).

  In their response, Respondents do not directly address the justification

  for Petitioner’s continued detention. The Court notes that Petitioner is in

  civil detention pending removal proceedings pursuant to 28 U.S.C. §

  1226(c). Petitioner faces significant risk of death due to COVID-19;

  accordingly, her continued confinement at the Calhoun County

  Correctional Facility is both unrelated and contrary to the government

  purpose of carrying out her removal proceedings.

       Both the objective and subjective components are met; Petitioner

  has shown a likelihood of success on the merits. The Court reiterates that

  at this early stage in the litigation, Petitioner need not show a certainty

  of success on the merits. Indeed, “the probability of success that must be

  demonstrated is inversely proportional to the amount of irreparable

  injury the movants will suffer absent the stay.” Northeast Ohio Coalition

  for Homeless and Service Employees Intern. Union, Local 1199, 467 F.3d

  at 1009 (6th Cir. 2006). Given the risk and severity of irreparable harm

  to Petitioner and the weight of public health evidence indicating release




                                       39
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.321   Page 41 of 46




  as the only reasonable option under these facts, Petitioner has met her

  current burden with respect to the merits of her claim.

       Respondents nonetheless cite to some authority that release is an

  inappropriate remedy for Petitioner’s claim. See Glaus v. Anderson, 408

  F.3d 382, 387 (7th Cir. 2005) (noting release is not among the proper

  remedies for Eighth Amendment deliberate indifference claims, which

  are limited to injunctive relief for proper treatment and damages);

  Heximer v. Woods, No. 08-14170, 2018 WL 1193368, at *2 (E.D. Mich.

  Mar. 8, 2018) (noting that “release from custody is not an available

  remedy for a deliberate indifference claim.”). As explained above,

  Petitioner has shown a likelihood of success on the merits of her claim

  that given the extraordinary nature of the COVID-19 pandemic, no set of

  possible confinement conditions would be sufficient to protect her Fifth

  Amendment rights. Release from custody represents the only adequate

  remedy in this case, and it is within this Court’s broad equitable power

  to grant it. See Swann v. Charlotte–Mecklenburg Bd. of Educ., 402 U.S.

  1, 15–16 (1971) (“Once a right and a violation have been shown, the scope

  of a district court's equitable powers to remedy past wrongs is broad, for

  breadth and flexibility are inherent in equitable remedies.”)


                                       40
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.322   Page 42 of 46




       3. Qualified Immunity

       In its supplemental brief, Respondents note that to the extent

  Petitioner brings a civil rights case, Respondents are entitled to assert a

  defense of qualified immunity. (ECF No. 19, PageID.317.) Qualified

  immunity is unavailable as a defense in cases seeking injunctive relief.

  See Pearson v. Callahan, 555 U.S. 223, 242 (2009) (noting that qualified

  immunity defense is not available in “suits against individuals where

  injunctive relief is sought in addition to or instead of damages”); Harlow

  v. Fitzgerald, 457 U.S. 800, 806 (1982) (describing qualified immunity as

  “immunity from suits for damages”). Because Petitioner here seeks only

  declaratory and injunctive relief, qualified immunity does not apply.

       C. Balance of Equities and Public Interest

       When the government opposes the issuance of a temporary

  restraining order, as Respondents do here, the final two factors—the

  balance of equities and the public interest—merge, because “the

  government’s interest is the public interest.” Pursuing America’s

  Greatness v. Fed. Election Comm’n, 831 F.3d 500, 512 (D.C. Cir. 2016)

  (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).




                                       41
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.323   Page 43 of 46




        The public interest favors Petitioner’s release because of the risk

  that Petitioner’s constitutional rights will be deprived absent an

  injunction. “[I]t is always in the public interest to prevent the violation of

  a party's constitutional rights.” G & V Lounge Inc. v. Mich. Liquor

  Control Comm., 23 F.3d 1071, 1079 (6th Cir.1994).

        Additionally, Petitioner’s release will protect public health. Given

  the highly unusual and unique circumstances posed by the COVID-19

  pandemic and ensuing crisis, “the continued detention of aging or ill civil

  detainees does not serve the public’s interest.” Basank, 2020 WL

  1481503, at *6; see also Fraihat v. U.S. Imm. and Customs Enforcement,

  5:19 Civ. 1546, ECF No. 81-11 (C.D. Cal. Mar. 24, 2020) (“the design and

  operation of detention settings promotes the spread of communicable

  diseases such as COVID-19”); Castillo v. Barr, CV-20-00605-TJH (C.D.

  Cal. 2020). Protecting public health and safety is in the public interest.

  See Neinast v. Bd. Of Trustees, 346 F.3d 585, 592 (6th Cir. 2003)

  (recognizing public health and safety as legitimate government

  interests).

        Respondents argue that public interest favors Petitioner’s

  continued detention because “the public interest in enforcement of the


                                       42
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.324   Page 44 of 46




  United States’ immigration laws is significant.” (ECF No. 11, PageID.187

  (citing United States v. Martinez-Fuerte, 428 U.S. 543, 556–58 (1976);

  Blackie’s House of Beef, Inc. v. Castillo, 659 F.2d 1211, 1221 (D.C. Cir.

  1981) (“The Supreme Court has recognized that the public interest in

  enforcement of the immigration laws is significant.”)).

       Respondents point to only one immigration law that will see

  continued enforcement by denying relief to Petitioner. That law is 8

  U.S.C. § 1226(c), and it authorizes Petitioner’s continued detention. But

  as set forth above, Petitioner’s continued detention is in violation of the

  United States Constitution, to which 8 U.S.C. § 1226(c) must give way.

       The enforcement of the remainder of U.S. immigration laws against

  Petitioner will continue unabated should the Court grant Petitioner

  relief. A hearing on Petitioner’s request for cancellation of removal is

  scheduled for April 14, 2020. (ECF No. 11, PageID.170). Respondents do

  not argue that Petitioner’s release will jeopardize her appearance at that

  hearing, nor do they argue that Petitioner’s release will undermine her

  removal from this country, should Petitioner’s defense fail and should

  conditions allow such removal.




                                       43
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.325   Page 45 of 46




        The public interest and balance of equities demand that the Court

  protect Petitioner’s constitutional rights and the public health over the

  continued enforcement of a detention provision that, as applied to

  Petitioner, is unconstitutional. The remaining factors counsel granting

  Petitioner relief.

        Because all four factors weigh in favor of issuing emergency

  injunctive relief, Petitioners motion for a temporary restraining order is

  granted.

        IV.   Conclusion

        For the reasons stated above, Petitioner’s Application for a

  Temporary Restraining Order is GRANTED IN PART. Respondent

  Adducci is ORDERED to release Petitioner on April 6, 2020 on her own

  recognizance. Petitioner will be subject to the following restrictions:

  Petitioner is subject to fourteen days of home quarantine; Petitioner must

  comply with all Michigan Executive Orders; and Petitioner must appear

  at all hearings pertaining to her removal proceedings. Respondents may

  impose other reasonable nonconfinement terms of supervision.

        Respondents are further RESTRAINED from arresting Petitioner

  for civil immigration detention purposes until the State of Emergency in


                                       44
Case 2:20-cv-10949-LVP-MJH ECF No. 1-16 filed 04/17/20   PageID.326   Page 46 of 46




  Michigan (related to COVID-19) is lifted or until further Court Order

  stating otherwise.

       The Temporary Restraining Order will expire on April 17, 2020, at

  6:30 p.m. No later than April 10, 2020, at 12:00 p.m., Respondents must

  show cause why this Order should not be converted to a preliminary

  injunction. Petitioner may file a response no later than April 16, 2020, at

  12:00 p.m.

       IT IS SO ORDERED.

  Dated: April 6, 2020                      s/Judith E. Levy
  Ann Arbor, Michigan                       JUDITH E. LEVY
                                            United States District Judge



                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 6, 2020.

                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                       45
